Title: To John Adams from Timothy Pickering, 13 July 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State July 13. 1799.

I have the honor to inclose copies of three letters from Mr. Liston, copied from his rough draughts which on the 8th instant he put into my hands, supposing them to be the letters which report said had been taken in Bucks County in this State from the man to whom Mr. Liston had entrusted them, and which in my letter of yesterday I said would be forwarded to-day. This morning the Aurora has published a duplicate of the letter to President Russell, dated May 6th. and another to the same gentleman dated the 23d of May. I take the liberty to inclose the Aurora; from which it would appear that the originals of Mr. Liston’s letters have been forwarded to you.—This outrage on the British Government, in violating the seals of its acrredited minister to the U. States, knowing them to be his, because his signature was on the superscription, seems to merit the notice of our own.
I have the honor to be / with great respect, / Sir, / your most obt. Servt.

Timothy Pickering.